Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 1 of 7




                       EXHIBIT A
  Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 2 of 7

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   01/25/2021
                                                                                                   CT Log Number 538946673
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Windom Candi, Pltf. vs. Walmart, Inc, Dft.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Return(s), Petition
COURT/AGENCY:                                    152nd Judicial District Court Harris County, TX
                                                 Case # 202100001
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 01/04/2019 - 26270 N.W. Frvvy., Cypress Texas
                                                 77429
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Certified Mail on 01/25/2021 postmarked on 01/21/2021
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration date of 20 days after
                                                 service
ATTORNEY(S) / SENDER(S):                         Chadrick S. Henderson
                                                 Henderson Law Group, PLLC
                                                 POB 88323
                                                 Houston, TX 77288
                                                 832-209-1441
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/26/2021, Expected Purge Date:
                                                 01/31/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / DL
  Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 3 of 7

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/25/2021
                                                                                                    CT Log Number 538946673
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / DL
              j, , i_ Lc
T-t skLL J 2 Case 4:21-cv-00595   Document 1-1 Filed on 02/24/21 in TXSD Page 4 of 7
 P o' 6 11)(   icoqL
 H ev34A,,, -1- 77 u3.4-oo-ei                10 01        r>
                                  7017 2400 0000 7953 25931/




                                                        I tk&f/ 7T                            DC-NX-ric



                                                 47: c-T cot'PeA4• Pt                  ig)
                                                                                        •104,1
                                                                                                .
                                                                                               FA i4221)
                                                                                               CIVCOW -u

                                                                                                   0-ku


                                                   P9'
                                                 *1-90                                  0         x -rur'
                                                 p,/ioty
             Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 5 of 7


                                                CAUSE NO.202100001
COPY OF PLEADING PROVIDED BY PLT


                                                              RECEIPT NO:923471
                                             EML TRACKING NO:73827737
Plaintiff                                                             In The 152nd
WINDOM,CANDI                                                          Judicial District Court of
VS.                                                                   Harris County, Texas
Defendant:                                                            201 CAROliNE
WALMART INC                                                           IIouston, Texas
                                               CITATION
THE STATE OF TEXAS
County of Ilarris

To:    WALMART INC(A FOREIGN FOR PROFIT CORPORATION)BY SERVING THROUGH ITS CT
CORPORATION
1999 BRYAN STREET SUITE 290,DALLAS TX 75201

        Attached is a copy of: PLAINTIFFS ORIGINAL PETITION

This instrument wa,s filed on January 4,2021 in the above cited cause number and court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not tile a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a defaultjudgment may be taken against you.

        This citation was issued on January 4, 2021, under my hand and seal of said court.


                                                                                   fitcwir--
Issued at the retjUest of:                                                        Marilyn Burgess, District Clerk
HENDERSON,CTTADRICK STEWART                                                       Harris County, Texas
PO BOX 88323                                                                      201 CAROLINE Houston Texas 77002
HOUSTON,TX 77788                                                                 (Po Box 4651, Houston, Texas 77210)
832-209-1441
Bar Number:00797854
                                                                                  Generated By:WANDA CHAMBERS
            Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 6 of 7




                                                                              Tracking Number: 73827737



                                                   CAUSE NUMBER:202100001


PLAINTIFF: WINDOM,CANDI                                                                In the 1520
     VS.                                                                               Judicial District Courlof
DEFENDANT: WALMART INC                                                                 Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Caine to hand at          o'clock     . M.on die                 day of                                    20      Executed at

(Address)
 in

                          County at o'clock        . M. On the            day of                                   ,20         ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the qAttachment,. Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                     day of                                              20.

Fees $

                                                                              By
                A TIiin                                                                                   Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by Ale duly sworn, be/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                              ,



                                                                              Notary Public
         Case 4:21-cv-00595 Document 1-1 Filed on 02/24/21 in TXSD Page 7 of 7

                                                                                                               1/4/2021 1:31 AM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No.49349963
                                                                                                          By: Wanda Chambers
                                                                                                        Filed: 1/4/2021 1:31 AM
                                      NO. 2021-00001

CANDI WINDOM                                             IN THE DISTRICT COURT
      Plaintiff,

VS
                                                         HARRIS COUNTY,TEXAS
WALMART,INC
    Defendant,

                                                                  152nd JUDICIAL DISTRICT


                                    PLAINTIFF'S ORIGINAL PETITION

      TO THE HONORABLE COURT:

      Ms_ Candi Windom, plaintiff, complains of Walmart, Inc., Defendant herein, and for cause of action
      shows:

                                          1. Selection of Discovery Level
      The Petition is being filed under Level 2 of Rule 190.3.

                                         2.Parties and Service of Citation
         Plaintiff is an individual residing in Harris County, Texas. Defendant, Wal-Mart, Inc., is a foreign
     for-profit corporation and can be served with process through its registered agent of service, CT
     Corporation, 1999 Bryan Street, Suite 900,Dallas, Texas 75201.

                                             3.Venue and Jurisdiction
       Venue is proper in Harris County, Texas pursuant to Section 15.002 of the Texas Civil Practice and
      Remedies Code, because the incident which forms the basis of this suit occurred in Harris County,
      Texas, Plaintiff resides in Harris County, Texas, and Defendant does business in Harris County,


                                                       4.Facts
         a. The Wal-Mart Supercenter, Store # 5091,located at 26270 N.W. Frvvy., Cypress Texas 77429
     ("the Pi emiscs"), is an especially busy retail location

         b. Plaintiff went the Premises on or about January 4,2019 to pick up a friend

         c. When Plaintiff arrived at Wal-Mart there was a large fight between multiple adults

         d. As Plaintiff was leaving the Premises, Plaintiff was stabbed on the arm by one ofthe adults
      involved in the fight.

                                           5. Defendant's Negligence
         Defendant own and operate the Premises where Candi Windom was stabbed. Further, Defendant
      was responsible for providing security for the Premises. Specifically, Defendant had an obligation to
